Citation Nr: 1630702	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-28 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 31, 2011, and in excess of 30 percent thereafter, for coronary artery disease (CAD), status post coronary artery bypass graft.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1955 to October 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Waco, Texas (RO), which awarded service connection for CAD and assigned an initial 10 percent rating, effective April 10, 2007.  The Veteran appealed the initial assigned evaluation. 

By the way of an April 2013 rating decision, the RO increased the assigned evaluation to 30 percent, effective from August 31, 2011, for CAD disability.  Since the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as to evaluation of his CAD as reflecting both staged ratings assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2015, the Veteran testified during a Board hearing before a Veterans Law Judge (Veterans Law Judge) at the RO; however, due to audio malfunctions heard throughout the recording, a written transcript could not be produced.  In essence, the Veteran's request for a hearing before the Board was not fulfilled.  38 C.F.R. § 20.700 (2015).  In April 2016, the Veteran was afforded another Board hearing before the undersigned VLJ at the RO.  A copy of the hearing transcript has been associated with the claims folder.  Since the second hearing was held because the original hearing transcript is not available, a panel hearing is not implicated, and only the VLJ who presided over the second hearing will decide the claim.  See 38 C.F.R. § 20.717 (2015); see also Chairman's Memorandum 01-11-10. 

During the 2016 hearing, the Veteran waived initial consideration of additional evidence received since the October 2014 statement of case (SOC).  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

A claim for TDIU has been raised by the record and is considered part and parcel to the Veteran's appeal of his initial increased rating claim, and is therefore properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his CAD disability, as well as entitlement to a TDIU.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

A remand is needed to afford the Veteran a new VA heart examination to evaluate the severity of his CAD disability.  The Veteran was last afforded a VA heart examination in March 2014, and since then, additional medical evidence demonstrates that the Veteran's CAD disability has worsened.  Notably, the March 2014 VA examination report shows that the VA examiner concluded that the Veteran had an estimated metabolic equivalent for task (METs) of 5-7, which was based off his complaints of dyspnea and fatigue as well as 2011 diagnostic test results that reflected that the Veteran's ventricular ejection fraction (LVEF) was 70 percent.  Additional VA treatment records show that in July 2015, the Veteran underwent an ECHO test which revealed findings of LVEF of 55-60 percent.   In addition, the Veteran has submitted a completed November 2015 heart disability benefits questionnaire (DBQ) by his treating VA physician which also demonstrates that the Veteran experiences additional symptoms, such as angina, cardiac hypertrophy or dilatation, and inability to walk more than half a block due to fatigue and shortness of breath, that were not reflected in the March 2014 VA examination report.  Given the objective medical evidence of increased symptomatology, the Veteran should be afforded a new VA examination to evaluate the severity of his disability. 

The Board has considered that the Veteran has submitted a completed November 2015 heart disability benefits questionnaire (DBQ) by his treating VA physician that reflects an estimation of 1-3 METs.  Although the November 2015 DBQ shows that the Veteran has had increased symptoms, the same VA physician had assessed the Veteran with the same 1-3 METs estimate based on less severe symptomatology in prior DBQ reports .  See December 2010 and November 2013 heart DBQ reports.  It is unclear whether the VA physician's previous and current medical assessments of 1-3 METs were based solely on the Veteran's cardiac disability.  In this regard, the 2014 VA examiner noted that the Veteran used a walker to ambulate because of his knee disability, and he also had advancing age.  The VA examiner felt that both of these aspects impacted some clinician's impression of his (METs).  As such, the Veteran will be afforded a new VA examination to evaluate the severity of his CAD disability. 

As noted in the Introduction, a claim for a TDIU has been raised by the record, and it is considered a part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, all appropriate development pertaining to the TDIU issue, to include providing the Veteran with as to what is required to establish entitlement to a TDIU should be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development shall be undertaken as necessary.

2. Contact the Veteran to identify any outstanding pertinent medical treatment records regarding his disability.  After securing any necessary release(s), attempt to obtain those records and associate them with the claims folder.  Any negative response must be noted in the record and communicated to the Veteran, and the Veteran is to be informed that in the alternative he may obtain and submit the records himself.

3. Seek the Veteran's assistance in obtaining a clarifying medical statement from his VA physician (Dr. A.S.) who completed the 2010, 2013 and 2015 DBQs as to whether the Veteran's estimated METs assessment was based solely on his cardiac disability.  

4. Update the claims folder with the Veteran's VA treatment records since September 2015.

5. Thereafter, schedule a VA heart examination to ascertain the current severity of the Veteran's CAD disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination should include all tests deemed necessary (i.e. stress test, echocardiogram, and/or) electrocardiogram) unless such testing is medically contraindicated or such testing has been done within the past year, the results are of record, and there is no indication that there has been a change in the cardiac status of the Veteran since.  If any tests are deemed unnecessary or are medically contraindicated, the examiner should state such. 

(a) Following review of the claims file and examination of the Veteran, the examiner should identify whether the Veteran has current symptoms of dyspnea, fatigue, angina, dizziness, and syncope, as well as note the Veteran's left ventricular ejection fraction dysfunction.  The examiner should provide the Veteran's METs workload that is solely attributable to his cardiac disability. 

(b) If the physician concludes that any other diagnosed condition is productive of the above symptoms, then he/she should state whether the symptomatology associated with such condition can be distinguished from those symptoms associated with the Veteran's service-connected CAD disability.  If so, the physician should identify what symptoms can be attributed only to the non-service-connected disability.  If this is not possible, the examiner should so indicate.

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

6. Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal for entitlement to an increased rating and entitlement to a TDIU.  If any benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




